Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The claim, drawing, and specification objections are withdrawn due to the amendments to the claims and the disclosure.
The applicant describes claim 5 being cancelled in their remarks. However, the claims still list Claim 5 as being present. 
Claim Objections
Claim 5 is objected to because of the following informalities: 
For Claim 5, the applicant claims “a third charging protocol at a second time, wherein the first charging protocol and the second charging protocol are different”. It is unclear what is meant by the third charging protocol. For purposes of examination, the examiner will assume that the third charging protocol was meant to be there.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (USPGPN 20180034282) in view of Dewa et al (USPGPN 20150188337)
Independent Claim 1, Zhang teaches a charger for a plurality of cells, the charger (Figs. 2, 4, 6, 7, & 9, esp. 6 & 7) comprising: plurality of cells (batteries 228a-c, which ¶’s [21, 23] describes containing cells); a plurality of DC power sources (212a-d), wherein each DC power source of the plurality of DC power sources is selectively connectable to a corresponding cell of the plurality of cells (see Figs. 6 & 7); and a CPU (224; while not described as a CPU, it is a main controller which is the functional equivalent of a CPU as one having ordinary skill in the art understands, see ¶’s [19, 20]) configured to selectively control the connection between each DC power source and the corresponding cell is comprising charging a first cell the plurality of cell with a first charging protocol comprising a constant current to a certain voltage level and a second cell of the plurality of cells with a second charging protocol comprising a constant current followed by a constant voltage to one of a certain minimum current value, a certain maximum duration, or a certain minimum duration (¶[20] describes separately controlling the batteries to be charged via constant current and constant voltage stages, where one having ordinary skill in the art understands that the most common method, and thus the one selected, would be when the constant voltage method is stopped when the current reaches a minimum current, official notice taken; the first method includes the second method, in addition, as the voltages are distinct, a different charging protocol is activated).
Zhang is silent to a common DC source in electrical communication with each of the plurality of DC power sources. To advance prosecution, Zhang fails to explicitly teach when the constant voltage mode is ended.
Dewa teaches a common DC source in electrical communication with each of the plurality of DC power sources (¶[194] describes each power source 23/13 as being a DC power source, see Figs. 1, 14, 22, and 24; where switch units SW15a-n represent each of the plurality of the DC power sources), and when the constant voltage mode is ended (¶’s [150, 181, esp. 150] describes when the constant voltage mode is ended). One having ordinary skill in the art understands that by having a single DC source for the power supplies rather than many, it can reduce the number of parts used by Zhang (e.g. less rectifiers/AC-DC converters), which can reduce weight and costs. Furthermore, by having a defined stopping point for the charging, the charging of the battery can be safely applied while preventing overcharging or power waste.
It would have been obvious to a person having ordinary skill in the art to modify Zhang with Dewa to provide improved efficiency and safety, and reduced costs and weight.
Dependent Claim 3, the combination of Zhang and Dewa teaches the CPU contains instructions stored in a memory that, when executed on the CPU, configure the CPU to: charge each cell of the plurality of cells individually (both teaches this ability, see switches of Dewa’s Figs. 1, 14, 22, and 24, see switches and separate power supplies of Zhang in cited Figs. 6 & 7).
Dependent Claim 5, the combination of Zhang and Dewa teaches the instructions, when executed on the CPU, further configure the CPU to: charge the first cell of the plurality of cells according to the first protocol at a first time; and charge the first cell of the plurality of cells according to a third protocol at a second time, wherein the first protocol and the second protocol are different (Zhang since the voltages are different, the first cell and second cell will have a different protocol, but also the third protocol for the first cell and the first protocol for the first cell can be distinct if the removable battery is plugged back into a different slot later; Dewa it can be different if a different combination of switches are chosen).
Dependent Claim 9, the combination of Zhang and Dewa teaches the common DC source is in electrical communication with a power grid (204 is an AC power grid in Zhang, 13 of Yang connects to what one having ordinary skill in the art understands would usually be an AC power grid like a utility power grid).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dewa, further in view of Jacobs (USPGPN 20050194937)
Dependent Claim 2, Zhang is silent to the plurality of cells comprise alkaline cells.
Jacobs teaches the plurality of cells comprise alkaline cells (¶[69] describes an alkaline battery system, ¶[68] describes each battery from Fig. 2 as a cell). Official notice taken that one having ordinary skill in the art understands that Alkaline batteries have higher energy density and last longer than lithium batteries described by Zhang.
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Yang with Jacobs to provide improved energy density and use time.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dewa, further in view of Taylor et al (USPGPN 20160105042)
Dependent Claim 6, Zhang teaches a network interface in signal communication with the CPU (CPU/controller 224 as described in Claim 1, where controllers in communication with each other are network interface in signal communication which connects 224 and 320)
Wang is silent to the network interface is configured to provide updated cycling protocol information to the controller.
Taylor teaches the network interface is configured to provide updated cycling protocol information to the CPU (¶[60] describes using communication interface to set/update system parameters, which one having ordinary skill in the art understands would include the charging parameters, ¶[59] implies storing battery data on the web/cloud, ¶[41] describes changing parameters based on the external signal, where being able to have more processing power in one location vs having to have the processing power on every device will help to reduce the costs [only need one large processing power device reduces costs] & size (remote units have less devices) of remote units, as understood by one of ordinary skill in the art)
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Dewa with Taylor to provide reduced size and costs.
Dependent Claim 8, Zhang teaches the CPU contains instructions stored in a memory that, when executed on the CPU, configure the CPU to (CPU/controller 224 as described in Claim 1, see ¶[17])
Wang is silent to detect a supply voltage for the common DC source; charge the plurality of cells using the plurality of DC power sources when a supply voltage from the common DC source is greater than zero; and connect and discharge the plurality of cells in series when the supply voltage from the common DC source is zero.
Taylor teaches detect a supply voltage for the common DC source; charge the plurality of cells using the plurality of DC power sources when a supply voltage from the common DC source is greater than zero; and connect and discharge the plurality of cells in series when the supply voltage from the common DC source is zero (¶[41] describes discharging when the is a power outage, i.e. when supply voltage has a current less than zero, while the backup system described by ¶’s [35, 41, 50, 62, 88, 92] describes charging when power/voltage is greater than zero). One having ordinary skill in the art understands that a backup energy system serves to improve the reliability and convenience of the system as it prevents essential electric systems from turning off even when power is lost and/or enables the users to save/backup data when such an event occurs rather than lose the data when the power is dropped.
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Dewa with Taylor to provide improved convenience and reliability.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dewa, further in view of Yang (USPGPN 20140210405)
Dependent Claim 7, Zhang teaches the CPU contains instructions stored in a memory that, when executed on the CPU, configure the CPU to (CPU/controller 224 as described in Claim 1, see ¶[17])
Zhang fails to explicitly teach connect the plurality of cells in series in a discharge mode of the plurality of cells.
Yang teaches connecting the plurality of cells together to form the battery (Fig. 1 demonstrates a similar battery system to Zhang, with individual batteries which can separately be removed; Figs. 2-4 demonstrates the same batteries which can be charged in parallel via charging circuits 31, see esp. Fig. 3; Fig. 4 demonstrates these same batteries from Figs. 1-3 being connected together in series, where Figs. 2-4 demonstrate that the batteries can be individually switched off from each other, see ¶’s [28, 34], which is something which Zhang is already stronger for; the feature being combined is Yang’s ability to connect disconnectable/detachable batteries like Zhang’s in a series discharge and parallel charge manner); and supplying a load using the battery (70). One having ordinary skill in the art understands that by having a system that not only charges removable batteries but is able to also provide a mobile charging platform for other things using the separate detachable batteries increases the versatility and convenience of the system, where the batteries can both provide power in other devices separately or together provide power in series to power a load.
It would have been obvious to a person having ordinary skill in the art to modify Zhang with Yang to provide improved convenience and versatility.
Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (USPGPN 20180034282) in view of Dewa et al (USPGPN 20150188337) and Yang (USPGPN 20140210405)
Independent Claim 10, Zhang teaches a method of charging a plurality of cells (batteries 228a-c, which ¶’s [21, 23] describes containing cells)assembled into a battery (Figs. 2, 4, 6, 7, & 9, esp. 6 & 7), the method comprising: selectively connecting each DC power source of a plurality of DC power sources to a corresponding cell of the plurality of cells (212a-212d, see Figs. 6 & 7); monitoring a current and voltage supplied to each corresponding cell from each DC power source (¶’s [19, 20]); comparing, by a CPU (224; while not described as a CPU, it is a main controller which is the functional equivalent of a CPU as one having ordinary skill in the art understands, see ¶’s [19, 20]), the current and voltage suppled to each corresponding cell to a charging protocol for each corresponding cell, wherein each cell of the plurality of cells has an individual charging protocol selected from a plurality of charging protocols comprising charging a first cell with a first charging protocol comprising a constant current to a certain voltage level and a second cell with a second charging protocol comprising a constant current followed by a constant voltage to one of a certain minimum current value, a certain maximum duration, or a certain minimum selectively disconnecting each DC power source based on completing the charging protocol for each cell (¶[20] describes separately controlling the batteries to be charged via constant current and constant voltage stages, where one having ordinary skill in the art understands that the most common method, and thus the one selected, would be when the constant voltage method is stopped when the current reaches a minimum current, official notice taken; the first method includes the second method, in addition, as the voltages are distinct, a different charging protocol is activated); disconnecting, by the CPU, the plurality of DC power sources from the plurality of cells (end of charging this is performed)
Zhang is silent to connecting the plurality of cells together to form the battery; and supplying a load using the battery. To advance prosecution, Zhang fails to explicitly teach when the constant voltage mode is ended.
Yang teaches connecting the plurality of cells together to form the battery (Fig. 1 demonstrates a similar battery system to Zhang, with individual batteries which can separately be removed; Figs. 2-4 demonstrates the same batteries which can be charged in parallel via charging circuits 31, see esp. Fig. 3; Fig. 4 demonstrates these same batteries from Figs. 1-3 being connected together in series, where Figs. 2-4 demonstrate that the batteries can be individually switched off from each other, see ¶’s [28, 34], which is something which Zhang is already stronger for; the feature being combined is Yang’s ability to connect disconnectable/detachable batteries like Zhang’s in a series discharge and parallel charge manner); and supplying a load using the battery (70). One having ordinary skill in the art understands that by having a system that not only charges removable batteries but is able to also provide a mobile charging platform for other things using the separate detachable batteries increases the versatility and convenience of the system, where the batteries can both provide power in other devices separately or together provide power in series to power a load.
It would have been obvious to a person having ordinary skill in the art to modify Zhang with Yang to provide improved convenience and versatility.
To advance prosecution, Zhang fails to explicitly teach when the constant voltage mode is ended.
Dewa teaches a common DC source in electrical communication with each of the plurality of DC power sources (¶[194] describes each power source 23/13 as being a DC power source, see Figs. 1, 14, 22, and 24; where switch units SW15a-n represent each of the plurality of the DC power sources), and when the constant voltage mode is ended (¶’s [150, 181, esp. 150] describes when the constant voltage mode is ended). One having ordinary skill in the art understands that by having a single DC source for the power supplies rather than many, it can reduce the number of parts used by Zhang (e.g. less rectifiers/AC-DC converters), which can reduce weight and costs. Furthermore, by having a defined stopping point for the charging, the charging of the battery can be safely applied while preventing overcharging or power waste.
It would have been obvious to one of ordinary skill in the art to modify Zhang in view of Yang with Dewa to provide improved efficiency and safety, and reduced costs and weight.
Dependent Claim 11, the combination of Zhang, Dewa, and Yang teaches supplying the plurality of DC power sources from a single common DC source (Dewa ¶[194] describes each power source 23/13 as being a DC power source, see Figs. 1, 14, 22, and 24; where switch units SW15a-n represent each of the plurality of the DC power sources; Yang single DC input 13).
Dependent Claim 12, the combination of Zhang, Dewa, and Yang teaches charging the first cell using a first DC power source of the plurality of DC power sources using the constant current; comparing a charging voltage of the first cell to a threshold charging voltage; determining that the charging voltage exceeds the threshold charging voltage; and disconnecting the first cell from the first DC power source (the applicant did not describe this protocol lacks a constant voltage step before disconnection, nor if there are steps in between; as the applicant has used the open transitional phrase “comprising”, the combination of Zhang, Dewa, and Yang teaches this step).
Dependent Claim 13, the combination of Zhang, Dewa, and Yang teaches a second cycling protocol for a second cell of the plurality of cells uses constant current charging step, and wherein the method further comprises: charging the second cell using a first DC power source of the plurality of DC power sources using constant current; comparing charging voltage of the second cell to threshold charging voltage; determining that the charging voltage exceeds the threshold charging voltage; and disconnecting the second cell from the first DC power source, wherein the first cell and the second cell are disconnected at different times (if another detachable battery uses the same slot at another time, then this feature is met by the combination of references, as explained for Claim 12).
Dependent Claim 14, the combination of Zhang, Dewa, and Yang teaches the constant current is a current between about 4 Amps and about 8 Amps, and wherein the threshold charging voltage is about 2 V (these two values are design choices, which lacking a showing of criticality, it would be common/obvious to use, especially as one having ordinary skill in the art understands that a typical maximum voltage for an aa and aaa cell are ~1.5-3.6V, which are about 2V, thus above that is required to fully charge the battery, while a single battery cell usually should not be charged by large currents to protect them from damage).
Dependent Claim 18, the combination of Zhang, Dewa, and Yang teaches the load comprises an electrical grid, and wherein the plurality of DC power sources are in electrical connection with the electrical grid when each DC power source of a plurality of DC power sources is selectively connected to the corresponding cell of a plurality of cells (as shown in Zhang and Dewa, each power source is selectively connectable to each of the batteries, where Yang and Dewa demonstrates an electrical grid load [applicant did not claim utility power grid, just an electrical grid, which can be a set of wirings between the cells and the load]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dewa and Yang, further in view of Jacobs (USPGPN 20050194937)
Dependent Claim 15, Zhang is silent to the plurality of cells comprise alkaline cells.
Jacobs teaches the plurality of cells comprise alkaline cells (¶[69] describes an alkaline battery system, ¶[68] describes each battery from Fig. 2 as a cell). Official notice taken that one having ordinary skill in the art understands that Alkaline batteries have higher energy density and last longer than lithium batteries described by Zhang.
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Dewa and Yang with Jacobs to provide improved energy density and use time.
Claims 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dewa and Yang, further in view of Mercier et al (USPGPN 20160197498), as evidenced by Kainthla (USPGPN 20030137282)
Dependent Claim 19, Zhang fails to explicitly teach the plurality of cells comprise manganese dioxide-zinc cells.
Mercier teaches the plurality of cells comprise manganese dioxide-zinc cells (¶[89] describes a zinc and manganese dioxide battery, where Figs. 1 & 2 demonstrate a plurality of charging circuits for charging a plurality of battery cells like Zhang, Dewa, Yang, and Kato). Kainthla provides evidence that this type of battery provides reduced costs, weight, and environmental disposal problems, and improved Coulombic efficiency (¶[06]).
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Dewa and Yang with Mercier to provide reduced costs, weight, and environmental disposal problems, and improved Coulombic efficiency.
Dependent Claim 20, the combination of Zhang, Dewa, Yang, and Mercier teaches the plurality of cells are charged with a charging protocol of the plurality of charging protocols comprising a constant current charging step of about 6 Amps to a voltage threshold of about 2 V (these constant current/threshold voltages are design choices, where Kainthla demonstrates in Fig. 3 that ~2V is a stopping voltage for some of this type of battery; lacking a showing of criticality, it would be common/obvious to use, especially as one of ordinary skill in the art understands a typical maximum voltage for an aa and aaa cell are ~1.5-3.6V, which are about 2V, thus above that is required to fully charge the battery, while a single battery cell usually should not be charged by large currents to protect them from damage).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dewa and Yang, further in view of Taylor et al (USPGPN 20160105042)
Dependent Claim 16, Zhang teaches a network interface in signal communication with the CPU (CPU/controller 224 as described in Claim 1, where controllers in communication with each other are network interface in signal communication which connects 224 and 320)
Wang is silent to the network interface is configured to provide updated cycling protocol information to the controller.
Taylor teaches the network interface is configured to provide updated cycling protocol information to the CPU (¶[60] describes using communication interface to set/update system parameters, which one having ordinary skill in the art understands would include the charging parameters, ¶[59] implies storing battery data on the web/cloud, ¶[41] describes changing parameters based on the external signal, where being able to have more processing power in one location vs having to have the processing power on every device will help to reduce the costs [only need one large processing power device reduces costs] & size (remote units have less devices) of remote units, as understood by one of ordinary skill in the art)
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Dewa and Yang with Taylor to provide reduced size and costs.
Dependent Claim 17, Zhang teaches the CPU contains instructions stored in a memory that, when executed on the CPU, configure the CPU to (CPU/controller 224 as described in Claim 1, see ¶[17])
Wang is silent to detect a supply voltage for the common DC source; charge the plurality of cells using the plurality of DC power sources when a supply voltage from the common DC source is greater than zero; and connect and discharge the plurality of cells in series when the supply voltage from the common DC source is zero.
Taylor teaches detect a supply voltage for the common DC source; charge the plurality of cells using the plurality of DC power sources when a supply voltage from the common DC source is greater than zero; and connect and discharge the plurality of cells in series when the supply voltage from the common DC source is zero (¶[41] describes discharging when the is a power outage, i.e. when supply voltage has a current less than zero, while the backup system described by ¶’s [35, 41, 50, 62, 88, 92] describes charging when power/voltage is greater than zero). One having ordinary skill in the art understands that a backup energy system serves to improve the reliability and convenience of the system as it prevents essential electric systems from turning off even when power is lost and/or enables the users to save/backup data when such an event occurs rather than lose the data when the power is dropped.
It would have been obvious to a person having ordinary skill in the art to modify Zhang in view of Dewa and Yang with Taylor to provide improved convenience and reliability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859